Case 3:20-cv-00096-DWD Document 57 Filed 02/23/21 Page 1 of 10 Page ID #361




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

DARRIAN DANIELS,                             )
                                             )
               Plaintiff,                    )
                                             )
vs.                                          )       Case No. 20-cv-96-DWD
                                             )
FRANK LAWRENCE,                              )
M. SIDDIQUI,                                 )
NURSE REVA,                                  )
DR. SKIDMORE, and                            )
JOHN KOCH,                                   )
                                             )
               Defendants.                   )

                              MEMORANDUM AND ORDER

       Plaintiff Darrian Daniels, an inmate of the Illinois Department of Corrections



42 U.S.C. § 1983 action for deprivations of his Eighth Amendment rights related to his

requests to be treated for his hearing loss and to receive ADA disability or other



injunctive relief filed on April 18, 2020 and August 26, 2020. Plaintiff requests to be



for his hearing loss, for Defendants to have no contact with Plaintiff, and to receive ADA

disability accommodations for his hearing loss (Doc. 26; Doc. 39).

                                                                              1,   but Defendants

Lawrence, Siddiqui, and Reva filed responses to the August 26, 2020 Motion (Doc. 42;


1At the time of filing his Motions, Plaintiff had not yet obtained leave to amend his complaint to
proceed against Defendants Skidmore and Koch. As for the remaining Defendants, Defendant
                                                 1
Case 3:20-cv-00096-DWD Document 57 Filed 02/23/21 Page 2 of 10 Page ID #362




Doc. 48). Defendant Lawrence also filed a supplement in opposition to the August 26,

2020 Motion (Doc. 50) to which Plaintiff responded (Doc. 52; Doc. 53; Doc. 55). As further

                                        ons (Doc. 26; Doc. 39) will be DENIED without

prejudice.

                                           Background

       Plaintiff requests that this Court enter an order mandating that Defendants

provide Plaintiff with treatment and ADA disability accommodations for his hearing

loss, in addition to having Plaintiff transferred to a different prison that has specialization

in housing inmates with hearing loss or deafness, while also preventing Defendants from

having contact with Plaintiff (Doc. 26; Doc. 39). In support of this request, Plaintiff

articulates many of the same factual allegations as are contained in his Amended

Complaint. Relevant here, Plaintiff states that he is deaf in his right ear following a

stabbing incident that occurred in 2012 and which is not at issue in this case. See Daniels

v. Mitchell et al (S.D. Ill. Case No. 13-cv-609) (judgm

Plaintiff is also partially deaf in his left ear.

       Plaintiff claims that Defendants continue to refuse him treatment for his hearing

loss and have failed to provide Plaintiff with ADA disability accommodations, such as

hearing aids. Plaintiff argues

day living environment difficult because he cannot hear instructions, cannot interact with




pp. 1-2). A HIPAA Qualified Protective Order was entered on August 17, 2020 (Doc. 31), and
Plaintiff filed his second Motion for injunctive relief on August 26, 2020 (Doc. 39).
                                                    2
Case 3:20-cv-00096-DWD Document 57 Filed 02/23/21 Page 3 of 10 Page ID #363




others, cannot communicate via telephone, and has been unable to participate in his court

proceedings. Plaintiff also argues that the lack of accommodations led to him being

sprayed in the face with mace by Defendant Koch for alleged insubordination, and that

the mace further exaggerated his hearing loss.

        In response, Defendants maintain that Plaintiff cannot succeed on the merits of his

request for injunctive relief because (1) Plaintiff is receiving treatment for his hearing loss

and (2) no medical provider has yet instructed Defendants to provide Plaintiff with any

accommodations or devices for his hearing loss (Doc. 42, p. 2; Doc. 42-1; Doc. 49, p. 1).

                                                   s hearing assessments performed between

October 2019 and February 2020 (Doc. 42; Doc. 49). In February 2020, Plaintiff was

referred to an outside audiologist, however, the first available appointment Defendants

secured for Plaintiff was on December 22, 2020 (Doc. 42-1; 42-2).                     The audiologist

cancelled the December 2020 appointment and rescheduled it to an unknown date (Doc.

42-2; Doc. 50).     The specific details concerning when the cancellation occurred are

disputed 2, however, it is undisputed that the appointment originally scheduled for

December 2020 was cancelled by the audiologist.

                                         Other Proceedings

                                                        s motions, the Court takes judicial notice

of at least three other proceedings in this District: Daniels v. Menard Correctional Center,

Case No. 19-cv-394-RJD, Daniels v. Brown, et. al., Case No. 19-1341-SPM, and Daniels v.


2Defendants claim  the appointment was cancelled by the audiologist in October 2020 (Doc. 42-2). However,
Plaintiff states that the appointment was cancelled in December 2020, and only after Plaintiff was
transported to the hospital to see the audiologist on December 22, 2020 as previously scheduled (Doc. 55).

                                                    3
Case 3:20-cv-00096-DWD Document 57 Filed 02/23/21 Page 4 of 10 Page ID #364




Schoenbeck et al, Case No. 21-51-NJR. See Guaranty Bank v. Chubb Corp., 538 F.3d 587, 591

                                                  tled to take judicial notice of judicial



findings made in the proceedings to resolve the issues currently before Court. The Court

will also not take any of the facts as presented in those proceedings as true unless the

                                                See Daniel v. Cook County, 833 F.3d 728, 742-

43 (7th Cir. 2016). However, the Court notes that these proceedings clarify two questions

                                            ether Plaintiff has been able to participate in



appointment was rescheduled.

       Plaintiff claims that without a preliminary injunction from this Court ordering

ADA disability accommodations, Plaintiff will continue to be unable to participate in his

various court proceedings in this District. However, the Court finds that this assertion is

                                                           See

Motion for Order is DENIED as moot. Plaintiff complains that his deafness will prevent

him from participating in a hearing in one of his other cases, Daniels v. Menard, 19-cv-

394-NJR-RJD. United States Magistrate Judge Reona J. Daly has already ordered an

assistive listening device be provided for Plaintiff for that hearing. (19-cv-394-NJR-RJD,

Doc. 58). As such, Plaintiffs [sic] Motion is                           assertion is further



is taken from the Order at Doc. 71 in



                                            4
Case 3:20-cv-00096-DWD Document 57 Filed 02/23/21 Page 5 of 10 Page ID #365




       The Court first attempted to hold a motion hearing on July 30, 2020. At the
       hearing, Plaintiff appeared via video. Plaintiff was unresponsive; however,

       that he would need a hearing aid.
                                           ...
       At the August 20, 2020 hearing, Plaintiff was again unresponsive, but
       indicated he would not be able to participate despite having access to an
       amplified phone because he could not hear and requires a hearing aid.
                                           ...
       At the September 9, 2020 hearing, Plaintiff appeared via video and the
       Court arranged for Plaintiff to have access to real-time transcription of the
       proceedings. Plaintiff indicated he was able to read the real-time
       transcription and the Court observed no issues with this method. The
       Court would also be remiss in failing to note that Plaintiff frequently

       questions had been transcribed. Thus, the Court questions the genuineness

       participate in the previous hearings the Court set for this matter.

(Case No. 19-394-RJD, Doc. 71, pp. 3-4). Further, in Case No. 19-1341, the Court granted

                             me transcription of the proceedings for an upcoming hearing

scheduled for February 25, 2021 (Case No. 19-1341-SPM, Doc. 83; Doc. 84).



                                           al appointment was cancelled and rescheduled

by the audiologist (Doc. 42-2; Doc. 55). Recent documents filed

proceedings likewise confirm that the appointment was rescheduled, and further clarify

that Plaintiff was actually seen by the audiologist in January 2021. See Case No. 19-1341-

                                            y 28, 2021 (Doc. 83) (stating that Plaintiff was

seen by an audiologist on January 19, 2021, and that Plaintiff failed the hearing test); in

accord Case No. 21-cv-051-NJR, at Declaration of Ronald Skidmore filed on February 19,

2021 (Doc. 17-2) (stating that Plaintiff was seen by the audiologist Dr. Dave Harris at St.


                                             5
Case 3:20-cv-00096-DWD Document 57 Filed 02/23/21 Page 6 of 10 Page ID #366




Louis University School of Medicine in January 2021, and that the audiologist reported

that Plaintiff did not have hearing loss which required amplification).

       Again, the Court does not consider the authenticity or genuineness of the

statements provided in these documents and does not rely on these documents in

resolving any of the issues currently before it. However, the Court notes that it is

                                               pointment was rescheduled as previously

represented by the parties, and that it appears Plaintiff was evaluated by the audiologist;



treatment are still in dispute.

                                       Legal Standard

                                                    ary and drastic remedy, one that should

not be granted unless the movant, by a clear showing

Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (emphasis in original); accord Winter v.

Natural Res. Def. Council, Inc.,                                   liminary injunction is an

extraordinary remedy never awarded as of

preliminary injunction, Plaintiff must establish (1) that he is likely to succeed on the

merits, (2) that he is likely to suffer irreparable harm in the absence of preliminary relief,

(3) that the balance of equities tips in his favor, and (4) that an injunction is in the public

interest. Winter, 555 U.S. at 20; see also Judge v. Quinn, 612 F.3d 537, 546 (7th Cir. 2010)




                                                                              Graham v. Med.

                                              6
Case 3:20-cv-00096-DWD Document 57 Filed 02/23/21 Page 7 of 10 Page ID #367




Mut. of Ohio, 130 F.3d 293, 295 (7th Cir. 1997).

       In the context of prisoner litigation, there are further restrict

remedial power, circumscribed by the Prison Litigation Reform Act (PLRA). Westefer v.

Neal, 682 F.3d 679, 683 (7th Cir. 2012).

narrowly drawn, extend no further than necessary to correct the violation of the Federal

right, and use the least intrusive means necessary to correct the violation of the Federal

           Westefer, 682 F.3d at 683; 18 U.S.C. § 3626(a)(2).

a point repeatedly made by the Supreme Court in cases challenging prison conditions:



                                Westefer, 682 F.3d at 683 (citation omitted).

                                            Discussion

       To obtain a preliminary injunction, Plaintiff must demonstrate a likelihood of

success on the merits. A movant's showing of likelihood of success on the merits must

                Tully v. Okeson, 977 F.3d 608, 613 (7th Cir. 2020) (citing Ill. Republican Party v.

Pritzker

preponderance .... [b]ut it normally includes a demonstration of how the applicant

proposes to prove the ke                               Id. As further discussed below, Plaintiff

has not shown a sufficient likelihood of success on the merits as it relates to being treated

for his hearing loss, receiving ADA disability accommodations, or having no contact with

Defendants and transferring facilities. 3



3

the merits of his deliberate indifference claims regarding past deliberate indifference.
                                                  7
Case 3:20-cv-00096-DWD Document 57 Filed 02/23/21 Page 8 of 10 Page ID #368




       Plaintiff was referred to an audiologist for an examination and diagnosis of his

hearing loss in February 2020. After nearly 10-months passed, Plaintiff had still not been

seen by the specialized in December 2020 (Doc. 55). Such considerable time gap is clearly

concerning, particularly because Defendants

hearing assistance or other accommodations was that no doctor had yet confirmed

                                                   ations (Doc. 42-2).

allegations concerning his day to day living environment without hearing

accommodations are significant, particularly in light of the incident with Defendant Koch

resulting in Plaintiff being sprayed with mace for alleged insubordination. However,

                                                significant, the undisputed facts currently

before the Court indicate that Plaintiff is receiving some treatment for his hearing loss

and is in the process of receiving an evaluation and diagnosis from a specialist whom

                                           ing loss as needed (Doc. 42-2; Doc. 55).

       Prison officials are generally entitled to rely on the professional judgment of

medical staff unless they have a reason to believe (or actual knowledge) that such staff

                                                 Hayes v. Snyder, 546 F.3d 516, 527 (7th Cir.

2008); see also Donald v. Wexford Health Sources, Inc., 982 F.3d 451, 458 (7th Cir. 2020)

(Deliberate indifference to a se

                                             ure from accepted professional judgment,

practice, or standards, as to demonstrate that the person responsible actually did not base



Court indicate that Defendants are taking steps to secure Plaintiff an appointment with

                                            8
Case 3:20-cv-00096-DWD Document 57 Filed 02/23/21 Page 9 of 10 Page ID #369




an outside audiologist in accordance with the medical instructions of Dr. Siddiqui, and

as approved by Dr. Ritz, fo                                   aminations in February 2020

(Doc. 42; Doc. 48; Doc. 48-1). Plaintiff does not dispute these efforts (Doc. 50; Doc. 55).



diagnosis, and has not yet determined what accommodations, if any, are necessary to



treatment plan, which requires that Plaintiff first be seen by an audiologist for further

evaluation before issuing hearing accommodations which might not be medically

necessary. Likewise, Plaintiff has not argued that the delay in seeing the audiologist is

directly attributable to Defendants or that the delay is contributing to his hearing loss.

Therefore, Plaintiff cannot show the relief he requests is within the control of Defendants

so to be adequately redressed through their actions. See Walker v. Benjamin, 293 F.3d 1030,

1038 (7th Cir. 2002) (explaining that deliberate indifference results when delay in care is



Plaintiff cannot meet his burden to show that he has some likelihood of success on the

merits as it relates to being issued ADA disability accommodations or other

accommodations.

       The Court is also not persuaded that the broad relief Plaintiff requests could be

                                                  the PLRA, even if the Court found he was

entitled to injunctive relief.   Plaintiff broadly requests hearing loss treatment and

accommodations without identifying which specific accommodations are medically

necessary.   While, Plaintiff maintains that he needs hearing aids because he once

                                              9
Case 3:20-cv-00096-DWD Document 57 Filed 02/23/21 Page 10 of 10 Page ID #370




likely underinclusive of potential treatment options that may be available to him after

being seen by the outside audiologist. Moreover, the drastic remedy of transferring

Plaintiff to another facility or ordering Defendants to have no contact with Defendants,

is at odds with the broad discretionary authority prison officials have over their

institutions. See generally, Westefer, 682 F.3d at 683. Therefore, the facts do not currently

justify such an extraordinary step of imposing a mandatory injunction.

                                        Disposition

       Because Plaintiff has not met his burden to show that an injunction is warranted

                             tions (Doc. 26; Doc. 39) are DENIED, without prejudice.

However, this does not preclude Plaintiff from filing a further motion should new facts

warrant additional consideration.

       SO ORDERED.

       Dated: February 23, 2021



                                                  ______________________________
                                                  DAVID W. DUGAN
                                                  United States District Judge




                                             10
